Citation Nr: 1709432	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-50 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The appellant served on active duty from January 1967 to January 1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating action of May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that action, the RO granted service connection for PTSD and assigned a 30 percent disability rating for the disorder.  The appellant was notified of that action and he has appealed, requesting that a higher rating be assigned. 

The claim was remanded to the agency of original jurisdiction (AOJ) in July 2014 and again in May 2016.  During the pendency of the appeal, the AOJ partially granted the appellant's claim for an increased evaluation and assigned a 50 percent disability rating effective from initial entitlement.  See Rating Decision, March 12, 2015.  Nevertheless, as this is not the maximum disability rating that may be assigned in accordance with the rating criteria, the appellant's claim remains on appeal.  

Although the RO denied a claim for TDIU in a February 2009 rating decision, in light of the evidence since that rating showing that the Veteran continues to be unemployed, the Board has inferred a claim for entitlement to TDIU as part and parcel of the increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), (holding that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran).


FINDINGS OF FACT

1. The Veteran's PTSD is not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. It is not manifested by total occupational and social impairment.

2. The Veteran's lone service connected disability of PTSD does not preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2016).

2.  The criteria for assignment of a TDIU have not  been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.340, 4.3, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter, sent prior to the May 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate a service connection claim, of his and VA's respective responsibilities in obtaining such evidence and information, and of the process by which disability ratings and effective dates are assigned. 

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  Additionally, he was afforded VA examinations in May 2008 August 2014 and August 2016 to address his PTSD, the reports of which are responsive to the questions posed and therefore adequate for adjudication purposes. 

Thus, the Board finds that VA has fully satisfied the duty to assist, and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Increased Rating

The Veteran's contends that his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision the currently assigned rating of 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores. However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was originally certified to the Board in January 2010.  Consequently, DSM-IV is applicable.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2016).


Analysis

The Veteran's PTSD has been rated as 50 percent disabling.  In order to warrant a rating in excess of 50 percent, the Veteran's PTSD must be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

The Board finds that the medical evidence reflects a level of disability consistent with the impairment for a 50 percent rating, but it does not more closely approximate the criteria for a 70 percent rating.

The report of a May 2008 VA examination addressed the nature and etiology of the Veteran's PTSD, finding that it was related to service.  This examination also included pertinent findings regarding the impact of his PTSD symptoms on his ability to function socially and occupationally.  He had a history of DUI in 2005 with loss of license after a third DUI.  He was unmarried and had no home, currently staying with friends.  He had a transient lifestyle and had intermittent work as needed throughout the years.  He had a history of violence with no arrests, and no suicide attempts.  He reported making friends wherever he moved to.  

Mental status examination revealed his dress and psychomotor activity to be unremarkable.  His speech was spontaneous and he was cooperative and friendly.  His affect was labile and mood was anxious.  He was fully oriented and his attention was intact, with no evidence of cognitive issues.  Thought process was logical and thought content was unremarkable.  He had insight into his problem.  He had no evidence of hallucinations, obsessive, ritualistic or inappropriate behaviors.  He did confirm having panic attacks which varied according to exposure to public places.  He had some sleep impairment, which was improved on hypertension medication but he woke up feeling tired.  He denied homicidal or suicidal thoughts and he had good impulse control.  He denied recent episodes of violence.  He had no impairment in maintaining hygiene or with activities of daily living.  His remote and immediate memory was normal but recent memory was mildly impaired.  He was competent to handle VA benefits.  

Occupationally the Veteran was noted to usually work as a carpenter but was unemployed, with no history of steady work since his 20s.  His transient lifestyle was the reason for his impairment and he did not contend that his mental disorder was the cause of his unemployment.  He was diagnosed with PTSD and chronic alcohol dependence and a GAF of 55 was assigned.  

The examiner further discussed changes in functional status and quality of life since his last exam (although no prior examination is of record).  The examiner stated that the changes in impairment in functional status may be linked to PTSD and/or alcohol dependence or lifestyle preferences.  His transient lifestyle of sporadic employment and frequent moves without any long term relationships was noted.  His long term use of alcohol may have contributed to emotional lability and anxiety.  His prognosis was deemed unsure as he had not yet engaged in treatment.  He had reduced reliability and productivity due to PTSD symptoms.  Due to PTSD alone, his reduced reliability may be impacted by anxiety and avoidance behaviors and lack of productivity over the years may also be attributed to lifestyle preferences and the type of work (carpentry) he did, which is typically sporadic employment.  

The report of an August 2014 VA examination declined to diagnose PTSD, and instead diagnosed only alcohol abuse disorder.  This examiner checked off  the occupational portion of the examination describing the Veteran as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner noted the Veteran to receive only limited VA mental health treatment since the last VA examination of May 2008.  His most recent diagnosis in September 14, 2009 was noted to be PTSD, chronic with depression and alcohol abuse as well as tobacco use.  Socially and occupationally he was never married with a daughter in her 30s but he was vague about his relationship with her.  He denied dating or close friendships.  His most recent job was in 2008, doing auto paint and body work, and said he was fired due to not getting along with people and making trouble.  His March 2008 psychology consult was noted to show he had not worked since losing his driver's license due to a DUI.  He reported being unsuccessful in finding subsequent work.  He denied current mental health treatment due to having no transportation.  He reported 5-6 altercations since his last examination of 2008, but denied any arrests.  He confirmed drinking 6-12 beers at a time for a couple weeks and smoking cannabis once a month.  

Mental status examination and behavioral observations  revealed no abnormalities of dress, but he did get up and pace around during the interview and became tearful at certain points and used profanity at times.  He was alert and oriented and his speech was organized.  He recalled 3/3 items immediately and after 2 minutes with prompting.  However he was unable to recall his social security number, but was able to provide his birthdate and middle name.  He provided the wrong name of the location where the VA examination was taking place.  He was competent to manage his finances.  He had no signs of mania, hypomania or psychosis, and denied current suicidal or homicidal ideations.  Self-administered tests disclosed evidence that the Veteran was feigning or exaggerating symptoms of psychiatric or cognitive dysfunction.  The PTSD test results also suggested possible malingering.  The impression was that although he was service connected for PTSD, the examiner was unable to determine if he met the current DSM-5 criteria for PTSD due to being uncooperative with the examination and due to the tests suggesting feigning of symptoms.  The Veteran's level of occupational functioning could also not be accurately determined for the same reason.  The examiner cited medical studies to support this opinion.  

The August 2016 VA examination described the Veteran as having occupational and social impairment with reduced reliability and productivity.  He was described as never married, without children and living with 2 roommates with normal difficulties relating to his roommates.  He denied having friends and claimed to do "nothing."  He spent his time watching TV, listening to music and petting the 2 cats in the house.  He was last employed at a paint and body shop, which he left because his boss would not pay him.  He did report some difficulties relating to customers and denied being eligible for SSI.  He was noted to have also previously worked as a handyman.  He did report being in 3 or possibly more physical altercations since his last VA examination in 2014 but denied being arrested.  He was not currently receiving treatment, blaming his 3 DUIs for being unable to drive to treatment and was noted to report being a "binge drinker" with episodes of drinking heavily for a week and not drinking the following week.  

PTSD symptoms included recurrent, involuntary, intrusive distressing memories and dreams related to his traumatic events; avoidance (or attempts to avoid) such distressing memories; markedly diminished interest or participation in significant activities, feeling detached/estranged from others; irritable behavior and angry outbursts with little or no provocation, sleep disturbance and problems with concentration.  His PTSD symptoms were said to cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  Mental status examination revealed no abnormalities of dress or hygiene, he was cooperative and his affect was euthymic and congruent with his reported mood.  His thought process was organized and speech was coherent.  He had no evidence of psychosis, nor of homicidal or suicidal ideations.  He was diagnosed with Alcohol Use Disorder, PTSD and unspecified mood disorder.  No GAF score was assigned as the DSM-V was used for diagnostic purposes.  

Other evidence of record includes numerous treatment reports, both VA and private, in which the Veteran was treated for this PTSD symptoms as well as problems with alcohol beginning in March 2008 and continuing thereafter.  In early March 2008 the Veteran had been referred for psychiatric assessment for nightmares, poor sleep, anxiety and occasional depressed mood for years, but with no evidence of a formal thought disorder and no significant cognitive difficulties.  He was assessed with chronic PTSD and alcohol dependence with a GAF of 50 assigned.  A record from the end of March 2008 documented symptoms impacting his ability to function in social and occupational situations, including emotional lability and a chronic pattern of limited tolerance dealing with minor stressors and interpersonal situations, and he did not like dealing with people, particularly authority figures.  He was noted to have no steady income and lost his driver's license due to a DUI in 2005.  He was dependent on friends for a place to live.  However he was not shown to have any significant issues shown on mental status examination.  He was assessed with PTSD chronic and alcohol use versus dependence.  It was opined that his PTSD symptoms likely contributed to his difficulty sustaining employment and long term romantic relationships.  See 163 pg CAPRI entered into VBMS on 11/5/14 at pages 117-118, 139-140.  

Records dated in June 2008 disclosed continued issues with social and occupational function due to persistent PTSD symptoms including sleep problems, lethargy, lack of interest in activities, daily anxiety, emotional numbing, guilt, ritualistic behavior (checking for intruders), hair trigger temper and frequent isolation from others. However his mental status examination was unremarkable as he was fully oriented without evidence of psychotic thought, suicidal or homicidal ideations.  After starting outpatient psychotherapy, records from July 2008 disclosed that while he still had issues with anxiety and emotional lability, he was shown to have unremarkable findings on mental status examination (fully oriented, no evidence of psychotic or obsessive/compulsive thought, stable mood, and no suicidal or homicidal thoughts) and a GAF of 55 was assigned for his PTSD.  Subsequent records from 2008 disclosed his symptoms to be relatively stable with mental status examinations continuing to generally be unremarkable, although another July 2008 record disclosed ongoing problems in social situations and a tendency to sit in his room watching TV.  He was also noted to be seeking TDIU benefits at this time.  In October 2008 he was noted to be able to manage his anger towards a neighbor without "exploding."  A December 2008 report noted some conflicts with his roommates that were deemed normal in nature.  In September 2009 he was noted to have returned to individual therapy after canceling several appointments due to being homeless.  His mood was stable although he had stopped his antidepressants when homeless.  Id at pg 46, 61-62,  67-77, 78-80, 92-97.  

A December 2008 letter from the Veteran's former employer at an auto body shop described the Veteran as disruptive to his business by not getting along with fellow employees and customers and not taking orders well.  This employer indicated that he fired and rehired the Veteran giving him a couple chances but would no longer hire him.  See Statement in Support of Claim entered in VBMS 12/22/08.  

Private treatment records from 2010-2011 disclosed evaluation and treatment for PTSD with a March 2010 Biopsychosocial assessment noting problems with binge drinking and complaints of insomnia, overeating, crying episodes, suicidal ideations, numbness, jumpiness, feeling panicky, and anger problems.  He was noted to not want to talk with people and was too tired to do almost anything.  He was presently living with a female roommate, although he attributed his symptoms for his having never married or having children as it was too hard to be in a relationship.  His highest level of education was grade 12, with skill levels in carpentry but was presently unemployed with difficulty maintaining employment.  His mental status examination continued to show him to be fully oriented with organized thoughts although his mood was depressed with appropriate affect.  He denied suicidal or homicidal ideation and his impulse control and judgment were intact.  He was assessed with major depressive disorder (MDD) and PTSD, chronic with a GAF of 48 assigned.  

He continued with private treatment through 2010 to the beginning of 2011 with records from August 2010 describing ongoing issues with sleep problems, increased appetite with weight gain, crying episodes, feeling disconnected from what was currently going on, flashbacks, irritability, anger, poor concentration and restlessness.  He was observed to have some issues with grooming and hygiene as he was described as scruffy in appearance with some body odor but other findings were stable.  Likewise, he was noted in September 2010 to be disheveled with long hair and beard, and with some fogginess of thinking with poor memory, poor concentration and depressed mood.  He also endorsed auditory hallucinations of someone walking by the door and footsteps, and also had paranoia about loud noises being dangerous.  Also he had some evidence of mania, with racing thoughts, impulsivity and decreased need for sleep.  He described the impact of his symptoms as resulting in his having trouble making connections and avoiding close relationships and he described a history of moving around the country where he would move on after staying for a few years.  Presently he lived with a roommate and watched TV.  Aside from the above observations of grooming, his mental status examination disclosed him to be fully oriented with good insight and judgment, with logical and goal directed thought processes and no homicidal or suicidal ideations.  He did describe that in his prior work as an auto body mechanic, he recalled that the sound from air compressors gave him tremendous fear of having stepped on a land mine.  

In January 2011 he returned to private treatment after a 4 month absence, citing a lack of transportation for the absences.  He was very irritable, angry and hostile, expressing multiple complaints about the government, the VA in particular and his landlord.  He continued to have mental status findings similar to the prior findings although he was noted to be restless with a frequently tearful and highly irritable affect along with a depressed mood.  However he continued to have no evidence of a major thought disorder, cognitive issues and no suicidal or homicidal ideations.  In February 2011 his diagnosis was PTSD severe, chronic with psychotic features and a GAF score of 45 assigned.  He was noted to have emotional lability and numerous physical complaints during his session.  He also continued to report feeling emotionally numb and disconnected.  However his mental status examination continued to show logical and goal directed thought processes with appropriate content.   

For the above private treatment records from 2010-2011 see 38 pg private medical records "The Centers" entered in VBMS 12/3/14 at pgs 4-8, 9-23.  

VA records subsequent to 2011 continued to note the presence of PTSD symptoms, without significant findings.  Repeatedly the records through May 2012 and May 2013 described his PTSD symptoms as chronic without homicidal or suicidal ideas.  See 356 pg CAPRI entered 7/26/14 at pages 12-13, 37-38.  As noted in the VA examination of August 2016, his transportation issues apparently prevented his attendance to psychiatric treatment.   

The Board finds that the preponderance of the evidence is against a rating in excess of 50 percent disabling.  The Veteran's PTSD is not shown to manifested by occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

With the exception of a few episodes of treatment in August and September 2010 when he neglected his hygiene during a brief period of exacerbated symptoms, the Veteran is not shown to have had persistent issues with maintaining his grooming.  His mental status evaluations both in the records and the VA examinations of May 2008 and August 2016 generally revealed him to be fully oriented, with logical thought processes and content, without evidence of a psychosis or other major thought disorder.  The August 2014 VA examination was unable to accurately assess the severity of his disability due to apparent malingering.  

Although the Veteran did have issues with establishing and maintaining long term relationships, blaming his symptoms for having never married, he was noted to be able to establish friendships as noted in the May 2008 VA examination that also noted his apparent preference to have a transient lifestyle with frequent moves, making friends wherever he moved.  Otherwise, he was noted to have normal roommate interactions reported in the more recent private treatment records from 2010 as well as the most recent VA examination of August 2016.  Further the severity of his symptoms was called into question by the August 2014 VA examination, with the malingering evidence being harmful to his credibility as toe the actual severity of his symptoms in 2014. 

Regarding the current severity of his symptoms, the Board adopts the opinion of the August 2016 VA examiner who determined that the Veteran's PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity.  This opinion was made following detailed examination of the Veteran, and is accompanied by adequate rationale.  The evidence contemporaneous with this examination is not shown to directly contradict the findings of this examination, as it does not show symptoms more closely resembling the criteria for a 70 percent rating. 

Consequently the Board finds that evidence does not support a rating in excess of 50 percent.  The evidence is not in equipoise in this matter and a rating in excess of 50 percent disabling is not warranted.  

Extraschedular considerations 

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321 (b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present with regard to each issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's PTSD.  The current rating discussed hereinabove are adequate to fully compensate the Veteran for his symptoms. 

The Veteran and his representative have not alleged during the appeal period that such evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria are adequate for his service-connected PTSD. Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218  (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the PTSD is his lone service connected disability and thus the combined effects of multiple service-connected disabilities are not for consideration.  

Entitlement to TDIU 

As noted in the introduction, a claim for TDIU has been inferred, due to continued evidence of unemployment after a February 2009 rating denying TDIU and it will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).

VA policy is, however, to grant a TDIU in all cases where a Veteran is unable to work due to service connected disability. Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), 38 C.F.R. § 4.16 (b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16 (a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation. Bowling, 15 Vet. App. at 9-10.
Service connection is currently in effect for PTSD, rated as 50 percent disabling.  This is the lone service connected disability.  Thus, the Veteran does not meet the percentage requirements for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16 (a).  The question remains whether the service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16 (b).

After a review of the evidence of record, the Board finds that the Veteran's disability picture does not warrant referral for extraschedular consideration of a TDIU.  In this regard, the examiner who provided the August 2016 VA examination determined that the Veteran had occupational and social impairment with reduced
reliability and productivity but did not find the Veteran to have total occupational impairment.  The Veteran was noted to describe leaving his last place of employment due to not being paid.  Although there is evidence of his PTSD symptoms interfering with employment, including his former employer in a December 2012 letter confirming his employment was ended due to behavioral issues such as not getting along with coworkers and customers, he is also noted to have also worked as a carpenter without apparent interference from his PTSD symptoms.  The report from the May 2008 VA examination indicated that the Veteran was not unemployed due to his PTSD symptoms, but rather due to his lifestyle preferences, choosing to be transient, as well as the type of work (carpentry) he did, which was noted to be typically sporadic employment.  

The August 2014 VA examination noted that the Veteran had last worked in 2008 after being fired from an auto body job due to being unable to get along with people; however the examiner also noted that a March 2008 psychology consult showed that the Veteran was unemployed due to having lost his driver's license as a result of a DUI.  This examination further found the Veteran to have significant credibility issues and determined to have been malingering.  

The Board acknowledges the lay statements of record with respect to the Veteran's PTSD symptoms and their effects on occupational functioning.  While lay persons are competent to provide statements as to observations of PTSD symptoms, the overall weight of the evidence here, including opinions from medical providers, indicates that the symptoms do not preclude gainful employment in this case.  Additionally credibility issues have been shown with the issue of malingering/symptom exaggeration shown in the August 2014 examination.  

In sum, the evidence does not demonstrate that the Veteran's service-connected PTSD has rendered him unemployable.  Thus, the Board finds no basis upon which to refer the claim for an extraschedular consideration.

The evidence is against the award of a TDIU.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A rating in excess of 50 percent for the Veteran's PTSD is denied.

Entitlement to TDIU is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


